Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the filing of 7-18-2022 Claims 1-2, 5-12 and 15-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (“Jain” 20180114001 A1) in view of Bezbaruah et al. (“Bezbaruah” 8341177 B1).

Claim 1: Jain discloses a computer-implemented method for controlling an autonomous network communication process, the method comprising: initiating, by one or more processors executing an automatic algorithm, an interactive communication session with a network node for secure communication with a human user (Paragraph 62; access to user account for secure communication); receiving, by the one or more processors from the network node, a dynamic content including a request for input of information; extracting (Paragraphs 32-43; dynamic captcha content), by the one or more processors, context information indicating a process for receiving the information needed for continuing the communication session; automatically executing, by the one or more processors; the process for receiving the information (Paragraphs 12 and 32-43); and providing, by the one or more processors to the network node, the information for continuing the secure communication session (Paragraphs 32-43 and 62-63; access information in order to complete secure communication).
Jain may not explicitly disclose wherein the information comprises a session passcode from the network node, and the extracting further comprises identifying, by the one or
more processors based on the dynamic content, a separate communication channel registered to the human user for receiving the session passcode;
Bezbaruah is provided because it discloses collecting content through a crawler and receiving a session passcode using a separate communication channel such as an email (Column 6, Lines 47-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide capability to access credentials through an email as taught by Bezbaruah. One would have been motivated to provide the functionality because it provides a two factor point of access for an additional level of security.

Claim 2: Jain and Bezbaruah disclose a method of claim 1, wherein the autonomous network communication process comprises a headless browser, and the dynamic content is embedded in a web page (Jain: Paragraph 33-43; crawler and captcha and Bezbaruah: Column 6, Lines 47-59; crawler access website). 
Claim 5: Jain and Bezbaruah disclose a method of claim 1, wherein the separate communication channel is selected from the group consisting of an email address, an SMS address, and an authenticator application (Bezbaruah: Column 6, Lines 47-54; email). 
Claim 6: Jain and Bezbaruah disclose a method of claim 1, wherein automatically executing the process for receiving the information comprises accessing the separate communication channel registered to the human user, analyzing a message from a source associated with the dynamic content, and distinguishing the session passcode in the message (Bezbaruah: Column 6, Lines 47-54; email). 
Claim 7: Jain and Bezbaruah disclose a method of claim 1, wherein providing the information comprises providing the session passcode to the network node (Bezbaruah: Column 6, Lines 47-54; email). 
Claim 8: Jain and Bezbaruah disclose a method of claim 1, wherein the information comprises a response to a CAPTCHA challenge and extracting the context information comprises identifying a type of the CAPTCHA challenge (Jain: Paragraphs 42-43; captcha challenge).
Claim 9: Jain and Bezbaruah disclose a method of claim 8, wherein automatically executing the process for receiving the information comprises sending the CAPTCHA challenge to an external resource and receiving a response to the CAPTCHA challenge from the external resource (Jain: Paragraphs 33-43 and 62-63; captcha response received from system).  
Claim 10: Jain and Bezbaruah disclose a method of claim 9, wherein providing the information comprises sending the CAPTCHA response to the network node (Jain: Paragraphs 62-63). 
Claims 11 and 20 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claims 9-10 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Bezbaruah provides access to credentials through communication channels such as emails. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

GROSS ET AL. 20120191502 A1 [0112]



Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
8-11-2022